Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 1 of 21 PAGEID #: 339




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 Jane Doe, et al.,                                   :
                                                     :
                 Plaintiffs,                         :      Case No. 2:20-cv-4798
                                                     :
         v.                                          :      Judge James L. Graham
                                                     :
 Ohio Hi-Point School District Board of              :      Magistrate Judge Kimberly A. Jolson
 Education, et al.,                                  :
                                                     :
                 Defendants.                         :

                               STIPULATED PROTECTIVE ORDER

       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

for inspection and copying during the course of this litigation (the “Action”), the Court hereby

ORDERS that:

       1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” (either a “Confidentiality Designation” or collectively the

“Confidentiality Designations”) pursuant to this Order, including but not limited to, all initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, and all

materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”). As there is a presumption in favor of open and

public judicial proceedings in federal courts, this Order shall be strictly construed in favor of public
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 2 of 21 PAGEID #: 340




disclosure and open proceedings wherever possible. This Order supplements the Federal Rules of

Civil Procedure, the Local Rules of this Court, and any other orders of this Court. Unless explicitly

stated in this Order, nothing displaces any part of these aforementioned rules or orders.

       2.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts, or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material

               a.      Designating Material As Confidential: Any party, or any third party

       subpoenaed by one of the parties, may designate as Confidential and subject to this

       Protective Order any documents, testimony, written responses, or other materials produced

       in this case if they contain information that the Producing Entity asserts in good faith is

       protected from disclosure by statute or common law, including, but not limited to, student

       records, confidential personal information, medical or psychiatric information, trade

       secrets, personnel and/or employment records of persons that are not public officials, or

       such other sensitive commercial information that is not publicly available. Confidential

       information shall include any and all personally identifiable information from an education

       record of a student that is protected by FERPA. Information that is publicly available may




                                                 2
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 3 of 21 PAGEID #: 341




     not be designated as Confidential. The designation of materials as Confidential pursuant to

     the terms of this Protective Order does not mean that the document or other material has

     any status or protection by statute or otherwise except to the extent and for the purposes of

     this Order.

            b.        Designating Material As Attorneys’ Eyes Only. Any party, or any third

     party subpoenaed by one of the parties, may designate as Attorneys’ Eyes Only and subject

     to this Protective Order any materials or information that meet the test set forth in

     Paragraph 4(a), but as to which the Producing Entity also asserts in good faith that the

     information is so competitively sensitive that the receipt of the information by parties to

     the litigation could result in competitive harm to the Producing Entity.

     5.     Form and Timing Of Designation.

            a.        Documents And Written Materials. The Producing Entity shall designate

     any document or other written materials as confidential pursuant to this Order by marking

     each page of the material with a stamp setting forth the Confidentiality Designation, if

     practical to do so. The person or entity designating the material shall place the stamp, to

     the extent possible, in such a manner that it will not interfere with the legibility of the

     document and that will permit the removal of the designation. Materials shall be so

     designated prior to, or at the time of, their production or disclosure. If the item is not a

     document upon which such words can be affixed, then the designation of confidential

     material shall be made by specifying to counsel in writing the item is Confidential pursuant

     to this Protective Order. The Confidentiality Designation does not mean that the material

     has any status or protection by statute or otherwise except to the extent and for the purposes

     of this Order.




                                               3
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 4 of 21 PAGEID #: 342




            b.      Electronically Stored Information (“ESI”): If a production response

     includes ESI, the Producing Entity shall make an effort to include within the electronic

     files themselves the Confidentiality Designation to the extent practicable. If that is not

     practicable, then the Producing Entity shall designate in a transmittal letter or email to the

     party to whom the materials are produced (the “Receiving Party”) using a reasonable

     identifier (e.g., the Bates range) any portions of the ESI that should be treated as

     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” and any portions of the ESI

     that should be treated as “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

     ORDER.”

            c.      Deposition Testimony. Deposition testimony will be deemed confidential

     only if designated as such when the deposition is taken or within thirty (30) days after

     receipt of the deposition transcript. Such designation must indicate which Confidentiality

     Designation applies, and must be specific as to the portions of the transcript and/or any

     exhibits to which that Confidentiality Designation applies, except that any exhibit that was

     marked with a Confidentiality Designation at the time of production, and which still bears

     that mark at the time of its use in a deposition, shall be presumed to fall within the

     provisions of this Order without further designation.

            d.      Notification Requirements. Prior to the disclosure of an “education

     record” as that term is defined under FERPA, the Producing Entity shall take reasonable

     efforts to notify affected students by mailing a notification form to the student’s/parent’s

     (as applicable) last known address. The notification shall be sent in such a manner that

     allows the student reasonable time to state an objection to the production of the

     information. The parties agree that fourteen days from the date that the Producing Entity




                                               4
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 5 of 21 PAGEID #: 343




     sends the notice is a reasonable period to allow a student to state an objection. See

     Browning v. Univ. of Findlay Bd. of Trs., 2016 U.S. Dist. LEXIS 100294, *4-8 (N.D. Ohio

     July 30, 2016). Each time a Producing Entity provides notice to an affected student, the

     Producing Entity shall provide the Court with a list to be reviewed and maintained in

     camera, identifying those students.       At the expiration of the fourteen-day objection

     deadline, the Producing Entity will produce a list to the Court and the parties of all students

     who did not send an objection to the Producing Entity’s counsel. Within a reasonable time

     after providing this list, not to exceed thirty days after the initial notice period of fourteen

     days or fourteen days after subsequent notice periods, the Producing Entity will produce

     the requested records in compliance with FERPA and subject to the Federal Rules of Civil

     Procedure and any applicable privilege or doctrines which may otherwise prevent

     discovery of the information contained within the Confidential Information.

             If a student objects to the disclosure of information protected by FERPA, then the

     student may submit the reasons for their objection to the Producing Entity. At the

     expiration of the fourteen (14) day notice period, the Producing Entity shall submit any

     relevant Confidential Information to the Court for consideration and ruling on those

     objections. The parties agree that, upon request, the Court may make an initial ex parte

     determination of whether a student’s objections justify preventing disclosure under the

     terms of this Order. If the Court overrules a student’s objection, then the Producing Entity

     shall provide the information within fourteen (14) days of the Court’s decision. If the Court

     sustains a student’s objection, then the Court shall provide the student’s objections to the

     parties for consideration without filing it on the public docket. The parties shall have seven

     (7) days within which to contest the Court’s ruling sustaining a student’s objection,




                                                5
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 6 of 21 PAGEID #: 344




     including the ability to argue that the right to obtain the student’s personally identifiable

     information in discovery outweighs the stated privacy objection.               Under such

     circumstances, the party may request leave to file a motion for reconsideration under seal.

     6.     Limitation Of Use.

            a.      General Protections. All information that has received a Confidentiality

     Designation, including all information derived therefrom, shall be used by any Receiving

     Party solely for purposes of prosecuting or defending this Action and for no other purpose.

     A Receiving Party shall not use or disclose the Confidential Information for any other

     purpose, including but not limited to any business, commercial, or competitive purpose.

     Except as set forth in this Order, a Receiving Party shall not disclose Confidential

     Information to any third party. This Order shall not prevent the Producing Entity from

     using or disclosing information it has designated as Confidential Information, and that

     belongs to the Producing Entity, for any purpose that the Producing Entity deems

     appropriate, except that the Producing Entity’s voluntary disclosure of Confidential

     Information outside the scope of this Action may impact the protection that this Order

     would otherwise provide with regard to such information, once disclosed.

            b.      Persons To Whom Information Marked “Confidential” May Be

     Disclosed. Use of any information, documents, or portions of documents marked

     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information

     derived therefrom, shall be restricted solely to the following persons who agree to be bound

     by the terms of this Protective Order, unless additional persons are stipulated by counsel

     or authorized by the Court:

            1.      outside counsel of record for the parties, including counsel for any party,
                    and the administrative staff of outside counsel’s firms;



                                              6
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 7 of 21 PAGEID #: 345




               2.      in-house counsel for the parties, including counsel for any party, and the
                       administrative staff for each in-house counsel;

               3.      any party to this action who is an individual, including his or her insurer;

               4.      as to any party to this action who is not an individual, every employee,
                       director, officer, or manager of that party, but only to the extent necessary
                       to further the interest of the parties in this litigation, and the party’s insurer;

               5.      independent consultants or expert witnesses (including partners, associates,
                       and employees of the firm which employs such consultant or expert)
                       retained by a party or its attorneys for purposes of this litigation, but only to
                       the extent necessary to further the interest of the parties in this litigation,
                       and only after such persons have completed the certification attached hereto
                       as Attachment A, Acknowledgment of Understanding and Agreement to be
                       Bound;

               6.      the Court and its personnel, including, but not limited to, stenographic
                       reporters regularly employed by the Court and stenographic reporters not
                       regularly employed by the Court who are engaged by the Court or the parties
                       during the litigation of this action;

               7.      the authors and the original recipients of the documents;

               8.      any court reporter or videographer reporting a deposition or transcribing
                       documents;

               9.      employees of copy services, microfilming or database services, trial support
                       firms, and/or translators who are engaged by the parties during the litigation
                       of this action; or

               10.     any other person agreed to in writing by the parties. All such persons shall
                       execute the certification attached hereto as Attachment A,
                       Acknowledgment of Understanding and Agreement to be Bound.

Prior to being shown any documents produced by another party marked “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3), 6(b)(4),

6(b)(5), 6(b)(8), 6(b)(9), or 6(b)(10) shall be advised that the confidential information is being

disclosed pursuant to and subject to the terms of this Protective Order.

               c.      Persons To Whom Information Marked “Attorneys’ Eyes Only” May




                                                   7
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 8 of 21 PAGEID #: 346




       Be Disclosed. Use of any information, documents, or portions of documents marked

       “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all

       information derived therefrom, shall be restricted solely to the following persons who agree

       to be bound by the terms of this Protective Order, unless additional persons are stipulated

       by counsel or authorized by the Court:

              1.      outside counsel of record for the parties, and the administrative staff of
                      outside counsel's firms;

              2.      one designated representative from in-house counsel for the parties;

              3.      independent consultants or expert witnesses (including partners, associates
                      and employees of the firm which employs such consultant or expert)
                      retained by a party or its attorneys for purposes of this litigation, but only to
                      the extent necessary to further the interest of the parties in this litigation,
                      and only after such persons have completed the certification attached hereto
                      as Attachment A, Acknowledgment of Understanding and Agreement to be
                      Bound;

              4.      the Court and its personnel, including, but not limited to, stenographic
                      reporters regularly employed by the Court and stenographic reporters not
                      regularly employed by the Court who are engaged by the Court or the parties
                      during the litigation of this action;

              5.      the authors and the original recipients of the documents;

              6.      any court reporter or videographer reporting a deposition or transcribing
                      documents;

              7.      employees of copy services, microfilming or database services, trial support
                      firms, and/or translators who are engaged by the parties during the litigation
                      of this action;

              8.      the parties’ insurers; or

              9.      any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(c)(3),

6(c)(6), 6(c)(7), 6(c)(8), or 6(c)(9) shall be advised that the confidential information is being



                                                  8
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 9 of 21 PAGEID #: 347




disclosed pursuant to and subject to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

with a Confidentiality Designation shall be governed by Fed. R. Evid. 502 and Fed. R. Civ. P.

26(b)(5)(B). Pursuant to subsections (d) and (e) of that Fed. R. Evid. 502, the parties agree to, and

the Court orders, protection of Protected Information against claims of waiver (including as against

third parties and in other Federal and State proceedings) in the event such information is produced

during the course of the Litigation, whether pursuant to a Court order, a parties’ discovery request,

or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client privilege
               and work-product doctrine, shall in no way constitute the voluntary disclosure of
               such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of protection,
               including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a party
               is on its face clearly subject to a legally recognizable privilege, immunity, or other
               right not to produce such information, the Receiving Party will promptly notify the
               Producing Entity in writing that it has discovered Protected Information, identify
               the Protected Information by Bates Number range, and return or sequester such
               Protected Information until the Producing Entity confirms whether it does indeed
               assert any privilege protecting this information. Once the Producing Entity asserts
               privilege over such Protected Information (as described in Subparagraph (e)
               below), the Receiving Party will return, sequester, or destroy all copies of such
               Protected Information, along with any notes, abstracts or compilations of the
               content thereof, within ten (10) business days of notice from the Producing Entity;

       d.      upon the request of the Producing Entity, the Receiving Party will promptly
               disclose the names of any individuals who have read or have had access to the
               Protected Information;

       e.      if the Producing Entity intends to assert a claim of privilege or other protection over
               Protected Information identified by the Receiving Party, the Producing Entity will,



                                                  9
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 10 of 21 PAGEID #: 348




            within ten (10) business days of receiving the Receiving Party’s written
            notification, inform the Receiving Party of such intention in writing and shall
            provide the Receiving Party with a log for such Protected Information that is
            consistent with the requirements of the Federal Rules of Civil Procedure, setting
            forth the basis for the claim of privilege, immunity, or basis for non-disclosure, and
            in the event, if any portion of the Protected Information does not contain privileged
            or protected information, the Producing Entity shall also provide to the Receiving
            Party a redacted copy of the Protected Information that omits the information that
            the Producing Entity believes is subject to a claim of privilege, immunity, or other
            protection;

      f.    if, during the course of the litigation, a party determines it has produced Protected
            Information, the Producing Entity may notify the Receiving Party of such
            production in writing. The Producing Entity’s written notice must identify the
            Protected Information by Bates Number range, the privilege or protection claimed,
            and the basis for the assertion of the privilege and shall provide the receiving party
            with a log for such Protected Information that is consistent with the requirements
            of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
            privilege, immunity, or basis for non-disclosure, and in the event any portion of the
            Protected Information does not contain privileged or protected information, the
            Producing Entity shall also provide to the Receiving Party a redacted copy of the
            Protected Information that omits the information that the Producing Entity believes
            is subject to a claim of privilege, immunity, or other protection. The Producing
            Entity must also demand the return of the Protected Information. After receiving
            such written notification, the Receiving Party must, within ten (10) business days
            of receiving the written notification, return, sequester, or destroy the specified
            Protected Information and any copies, along with any notes, abstracts or
            compilations of the content thereof;

      g.    a Receiving Party’s return, sequestration, or destruction of such Protected
            Information as provided in the Subparagraphs above will not act as a waiver of the
            Receiving Party’s right to move for the production of the returned, sequestered, or
            destroyed Protected Information on grounds that the Protected Information is not
            in fact subject to a viable claim of privilege or other protection. However, the
            Receiving Party is prohibited and estopped from arguing that the Producing
            Entity’s production of the Protected Information in this matter acts as a waiver of
            applicable privileges or protections, that the disclosure of the Protected Information
            by the Producing Entity was not inadvertent, that the Producing Entity did not take
            reasonable steps to prevent the disclosure of the Protected Information, or that the
            Producing Entity did not take reasonable steps to rectify such disclosure; and

      h.    nothing contained herein is intended to or shall limit a Producing Entity’s right to
            conduct a review of documents or ESI (including, without limitation, metadata), for
            relevance, responsiveness, and/or the segregation of privileged and/or protected
            information before such information is produced to the Receiving Party;




                                             10
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 11 of 21 PAGEID #: 349




       i.        prior to production to another party, all copies, electronic images, duplicates,
                 extracts, summaries, or descriptions (collectively “copies”) of documents marked
                 with a Confidentiality Designation under this Order, or in any individual portion of
                 such a document, shall be affixed with the same Confidentiality Designation if it
                 does not already appear on the copy. All such copies shall thereafter be entitled to
                 the protection of this Order. The term “copies” shall not include indices, electronic
                 databases, or lists of documents provided these indices, electronic databases, or lists
                 do not contain substantial portions or images of the text of confidential documents
                 or otherwise disclose the substance of the confidential information contained in
                 those documents.

       8.        Filing Materials Containing Information With A Confidentiality Designation.

In the event a party seeks to file with the Court any confidential information subject to protection

under this Order, that party must take appropriate action to ensure that the document receives

proper protection from public disclosure, including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate (e.g., in

relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal.

       If a document has been marked with a Confidentiality Designation because the document

contains personally identifiable information with respect to students or employees, education

records, or other information that may be covered by FERPA, a party shall redact any personally

identifiable information prior to filing. If the personally identifiable information cannot adequately

be redacted, the party shall seek leave to file the document under seal in accordance with the

procedure described in this Section 8, specifically including the protection under FERPA as part

of the motion.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is



                                                   11
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 12 of 21 PAGEID #: 350




borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

               a. Before any document marked as Confidential is filed under seal with the Clerk,

       the filing party shall first consult with the party that originally designated the document as

       Confidential to determine whether, with the consent of that party, the document or a

       redacted version of the document may be filed with the Court not under seal.

               b. Where agreement is not possible or adequate, and absent a Court-granted

       exception based upon extraordinary circumstances, any and all filings made under seal

       shall be submitted electronically and shall be linked to this Stipulated Protective Order or

       other relevant authorizing order. If both redacted and unredacted versions are being

       submitted for filing, each version shall be clearly named so there is no confusion as to why

       there are two entries on the docket for the same filing.




                                                12
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 13 of 21 PAGEID #: 351




                 c. To the extent that it is necessary for a party to discuss the contents of any

       confidential information in a written pleading, then such portion of the pleading may be

       filed under seal with leave of Court. In such circumstances, counsel shall prepare two

       versions of the pleadings, a public and a confidential version. The public version shall

       contain a redaction of references to Confidential documents. The confidential version shall

       be a full and complete version of the pleading and shall be filed with the Clerk under seal

       as above. A copy of the un-redacted pleading also shall be delivered to the judicial officer’s

       chambers.

                 d. Nothing in this Section 8 is meant to override the Court’s Local Rules. If the

       Court or a particular judicial officer has developed an alternative method for the electronic

       filing of documents under seal, then the parties shall follow this alternative method and

       shall not file any documents or pleadings manually with the Clerk of Court.

       9.        Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with respect

to this case or from doing anything necessary to prosecute or defend this case and furthering the

interests of his or her client, except for the disclosure of the Confidential Information as proscribed

in this Order.

       10.       Excluding Others From Access. Whenever information bearing a Confidentiality

Designation pursuant to this Protective Order is to be discussed at a deposition, the person or entity

that designated the information may exclude from the room any person, other than persons

designated in Paragraph 6 of this Order, as appropriate, for that portion of the deposition.

       11.       No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal law




                                                  13
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 14 of 21 PAGEID #: 352




enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth in

Paragraph 6 of this Order or as otherwise commanded by law or provided in this Order. Nothing

in this Order shall prevent a party from providing information in its possession in response to a

valid order or subpoena from a law enforcement or regulatory agency requiring the production of

such information, except that, prior to such production, the party producing the information shall

provide as much advance notice as possible to the person or entity that designated the material as

confidential to facilitate that party’s efforts to preserve the confidentiality of the material, if

warranted.

       12.     Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity in

accordance with this Protective Order. If a party believes that any documents or materials have

been inappropriately designated by another party or subpoenaed party, that party shall confer with

counsel for the person or entity that designated the documents or materials. As part of that

conferral, the designating person or entity must assess whether redaction is a viable alternative to

complete non-disclosure. If any party challenges the Confidentiality Designation of any document

or information, the burden to properly maintain the designation shall, at all times, remain with the

person or entity that made the designation to show that said document or information should

remain protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then the

designating person or entity shall file a motion pursuant to Federal Civil Rule 26(c). A party who

disagrees with the designation must nevertheless abide by that designation until the matter is

resolved by agreement of the parties or by order of the Court.

       13.     Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain




                                                14
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 15 of 21 PAGEID #: 353




an information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of such Confidential Information,

protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

       If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials under the terms of this Order of such breach;

(2) investigate and take reasonable efforts to remediate the effects of the breach; and (3) provide

sufficient information about the breach that the Producing Entity can reasonably ascertain the size

and scope of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

Nothing in this Section 13 is intended to expand the parties’ legal obligations or liability with

regards to any such breaches.

       14.     All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

further order of the Court, there will be no restrictions on any Party’s ability to the use during a

Public Hearing any document or information that has marked with a Confidentiality Designation

or documents or information derived therefrom that would disclose such confidential information.

However, if a party intends to present at a Public Hearing any document or information that has

been so designated, the party intending to present such document or information shall provide

advance notice to the person or entity that made the Confidentiality Designation at least (5) five

days before the Public Hearing by identifying the documents or information at issue as specifically




                                                15
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 16 of 21 PAGEID #: 354




as possible (i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging

the actual documents or information. Any person may then seek appropriate relief from the Court

regarding restrictions on the use of such documents or information at trial, or sealing of the

courtroom, if appropriate.

       15.     No Waiver Of Right To Object. This Order does not limit the right of any party

to object to the scope of discovery in the above-captioned action, and the parties do not waive any

objections as to the production, discoverability, authenticity, admissibility, or confidentiality of

documents.

       16.     No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

       17.     No Admissions. Designation by either party of information or documents under the

terms of this Order, or failure to so designate, will not constitute an admission that information or

documents are or are not confidential or trade secrets. Neither party may introduce into evidence

in any proceeding between the parties, other than a motion to determine whether the Protective

Order covers the information or documents in dispute, the fact that the other party designated or

failed to designate information or documents under this Order.

       18.     No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that any

documents or information as to which counsel or the parties made a Confidentiality Designation

is in fact subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.




                                                 16
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 17 of 21 PAGEID #: 355




       19.     Order Subject To Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter.

       20.     Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues.

       21.     Return Of Materials Upon Termination Of Litigation. Upon the written request

and expense of the Producing Entity, within 30 days after the entry of a final judgment no longer

subject to appeal on the merits of this case, or the execution of any agreement between the parties

to resolve amicably and settle this case, the parties and any person authorized by this Protective

Order to receive confidential information shall return to the Producing Entity, or destroy, all

information and documents subject to this Protective Order, unless the specific document or

information has been offered into evidence or filed without restriction as to disclosure. The party

requesting the return of materials shall pay the reasonable costs of responding to its request. The

party returning or destroying the documents or other information shall certify that it has not

maintained any copies of confidential information, except as permitted by this Order.

       22.     Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy of any filings in the

Action, including any such filings that incorporate or attach Confidential Information.




                                                17
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 18 of 21 PAGEID #: 356




Notwithstanding the above requirements to return or destroy documents, counsel may retain

attorney work product, including an index which refers or relates to information designated

Confidential, so long as that work product does not duplicate verbatim substantial portions of the

text or images of Confidential documents. This work product shall continue to be Confidential

under this Order. Moreover, an attorney may use his or her work product in subsequent litigation

provided that such use does not disclose any Confidential Information. Notwithstanding any of the

above, an attorney shall be permitted to retain their files, or portions of their files, pursuant to their

office’s and/or firm’s policies regarding records and file retention, on the condition that

Confidential Information will remain confidential.

         23.    Action By The Court. Applications to the Court for an order relating to any

documents designated Confidential shall be by motion under Civil Rule 7 and this Court’s Local

Rules and any other procedures set forth in the presiding judge’s standing orders or other relevant

orders. Nothing in this Order or any action or agreement of a party under this Order limits the

Court’s power to make any orders that may be appropriate with respect to the use and disclosure

of any documents produced or used in discovery or at trial.

         24.    Cooperation. The parties agree to act cooperatively and meet and confer regarding

any issues arising under or related to this Order.

         25.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

         26.    Privacy Rights. Nothing in this Order shall prevent non-parties from asserting

their own privacy rights in documents held by the parties, including but not limited to those rights

provided by FERPA, nor shall this Order prevent any Defendant from fulfilling the obligations




                                                   18
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 19 of 21 PAGEID #: 357




and responsibilities regarding student privacy placed on it by FERPA, or other applicable laws or

regulations.

       27.     Use of Pseudonyms In Public Court Filings And Statements. In addition to any

orders by the Court regarding pseudonym use, the parties will employ pseudonyms for any and all

minors in any documents filed publicly with the Court or stated in public oral argument, hearing,

trial, or otherwise stated before the Court.

       SO ORDERED.

Date: March 31, 2021                                   /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE
AGREED TO:

 /s/ Barbara Luke (per 3/29/21 email authority)        /s/ Keona Padgett
 Barbara A. Luke, Esq. (0068210)                       Michael J. Valentine, Esq. (0038806)
 CABOT ROUBANES LUKE CO., L.P.A.                       Keona R. Padgett, Esq. (0090628)
 275 West Fifth Street                                 Reminger Co., L.P.A.
 Marysville, OH 43040                                  200 Civic Center Drive, Suite 800
 Barbara.luke@lukelawyers.com                          Columbus, Ohio 43215
                                                       (614) 228-1311; FAX (614) 232-2410
 and                                                   e-mail: mvalentine@reminger.com
                                                               kpadgett@reminger.com
 /s/ Dianna Anelli (per 3/29/21 email authority)       Counsel for Ohio Hi-Point Defendants
 Dianna Anelli, Esq. (0062973)
 THE ANELLI LAW FIRM, L.L.C.                           /s/ Eric McLoughlin (per 3/30/21 email
 3010 Hayden Road                                      authority)
 Columbus, OH 43235                                    Nicholas I. Andersen, Esq. (0077732)
 danelli@anelli-law.com                                Eric R. McLoughlin, Esq. (0082167)
                                                       Ryan L. DeYoung, Esq. (0086939)
 Counsel for Plaintiffs                                Arenstein & Andersen Co., LPA
                                                       6740 Avery Muirfield Dr., Suite B
                                                       Dublin, OH 43017
 _____________________________________                 (614) 602-6550; FAX (866) 309-0892
 T.T.                                                  e-mail: nick@aacolpa.com
 4830 CR 12                                                     eric@aacolpa.com
 West Mansfield, OH 43358                                       ryan@aacolpa.com
 Defendant Minor Student 2                             Counsel for Defendants Donna Jean Williams
                                                       and Minor Student 1 AKA J.C.




                                                  19
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 20 of 21 PAGEID #: 358




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 Jane Doe, et al.,                                 :
                                                   :
                Plaintiffs,                        :      Case No. 2:20-cv-4798
                                                   :
        v.                                         :      Judge James L. Graham
                                                   :
 Ohio Hi-Point School District Board of            :      Magistrate Judge Kimberly A. Jolson
 Education, et al.,                                :
                                                   :
                Defendants.                        :

                                 FORM PROTECTIVE ORDER
                                     ATTACHMENT A

       The undersigned hereby acknowledges that he/she has read the Protective Order dated

[INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Southern District

of Ohio in matters relating to the Protective Order and understands that the terms of the Protective

Order obligate him/her to use documents designated “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “ATTORNEYS’ EYE ONLY – SUBJECT TO PROTECTIVE

ORDER” in accordance with the Order, solely for the purpose of the above-captioned action, and

not to disclose any such documents or information derived directly therefrom to any other person,

firm, or concern.
Case: 2:20-cv-04798-JLG-KAJ Doc #: 38 Filed: 03/31/21 Page: 21 of 21 PAGEID #: 359




        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                         Signature




                                            2
